Citation Nr: 0005102	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  96-33 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for schizophrenia, 
currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel






INTRODUCTION

The veteran had active military service from October 1971 to 
November 1973.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from a January 1996 rating 
decision, in which the RO denied the veteran an increased 
rating for schizophrenia, assessed as 50 percent disabling 
with an effective date from August 1983.  The veteran filed 
an NOD in March 1996, and the RO issued an SOC in May 1996.  
The veteran filed a substantive appeal in June 1996.  
Supplemental statements of the case (SSOC) were issued in 
July and November 1996, and in September 1999.  


REMAND

The veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet.App. 
49, 55 (1990).  That is, the Board finds that he has 
submitted a claim which is plausible.  This finding is based 
in part on the veteran's assertion that his schizophrenia is 
more severe than previously evaluated.  See Jackson v. West, 
12 Vet.App. 422, 428 (1999), citing Proscelle v. Derwinski, 
2 Vet.App. 629 (1992).

A review of the veteran's claims file reflects that he was 
service connected for schizophrenia in January 1974, and was 
granted a total (100 percent) schedular rating, effective 
from November 1973.  Subsequently, in May 1980, the RO 
reduced the veteran's disability rating from 100 percent to 
70 percent, effective from August 1980.  In a February 1982 
decision, the Board upheld the RO's decision, finding that 
the veteran's schizophrenic disability was no more than 70 
percent disabling.  In May 1983, the RO reduced the veteran's 
disability rating from 70 percent to 50 percent, effective 
from August 1983.  

In reviewing the medical evidence, we note that numerous VA 
medical records document the veteran's treatment for 
schizophrenia, as well as for drug abuse.  An April 1995 
discharge summary, from the VA Medical Center (VAMC) in 
Wilkes-Barre, noted the veteran's report of paranoid ideation 
when using cocaine, as well as hearing voices intermittently.  
An earlier VAMC Wilkes-Barre discharge summary, dated from 
June 1994 to July 1994, noted that the veteran suffered from 
chronic schizophrenia and substance abuse, and that, during 
the course of his hospitalization, he was treated with 
Haldol.  As a result, the veteran's psychotic symptomatology 
was reported to have subsided, possibly indicating that a 
significant component of his psychotic symptoms were drug-
induced.  A VAMC Coatesville discharge summary, dated from 
October 1995 to December 1995, noted the veteran's treatment 
for drug dependence, in particular his use of cocaine.  A 
VAMC Wilkes-Barre discharge summary, dated in October 1995, 
reported that the veteran was admitted to the hospital 
complaining of paranoid ideations and auditory 
hallucinations, without suicidal/homicidal ideations.  The 
summary noted that, when the veteran was given a small amount 
of Risperidone, he showed a rapid improvement and became 
pleasant, cooperative, and free from any active 
hallucinations.  The examiner indicated that the veteran's 
auditory hallucinations were more or less complicated by his 
history of drug abuse.  

In addition, VAMC Martinsville treatment records, dated from 
December 1995 to April 1996, noted the veteran's treatment 
for drug dependence.  A Vocational Rehabilitation Assessment, 
dated in January 1996, noted that the veteran had been 
employed at one time as a fork lift operator at a Sam's Club 
warehouse and as a machine operator in a slaughterhouse, but 
left both jobs due to stress, paranoid feelings, and auditory 
hallucinations.  He was noted to have been using cocaine at 
those times.  It was further reported that the veteran had an 
unstable work history, much of which was the result of both 
his substance addiction and psychiatric disorder.  

Thereafter, during a VA examination of the veteran in April 
1997, the examiner reported that a full and thorough 
examination could not be conducted, given the veteran's 
intoxicated state, and that the veteran's claims file had not 
been available for review.  On VA examination in January 
1998, the examiner also reported not having the benefit of 
reviewing the veteran's claims file prior to the examination.  
Subsequent treatment records received by the RO from the VAMC 
in Lebanon, dated from March to May 1999, noted the veteran's 
continued drug dependence.  The veteran was subsequently 
scheduled for an additional VA examination, but he failed to 
report.  

We note that the VA General Counsel has held that, pursuant 
to the statutory duty under 38 U.S.C. § 5107(a) to assist a 
claimant in the development of facts pertinent to his or her 
claim, and pursuant to decisions of the United States Court 
of Appeals for Veterans Claims interpreting that duty, a VA 
examiner must review a claimant's prior medical records when 
such a review is necessary to ensure a fully informed 
examination or to provide an adequate basis for the 
examiner's findings and conclusions.  See VAOPGCPREC 20-95 
(July 14, 1995).  

The Board is of the opinion that, given the severity and 
frequency of recurrence of the veteran's drug dependence and 
its apparent ability to complicate and mimic the 
symptomatology associated with his service-connected 
schizophrenia, a remand is necessary in this case before we 
can render a final decision.  We find that the veteran should 
be scheduled for another VA psychiatric examination, to 
determine and assess more specifically the residuals of his 
schizophrenia.

In order to be absolutely clear, the Board emphasizes that 
the objective of a further examination should be to obtain 
clarifying data as to the degree of ratable impairment from 
the veteran's service-connected schizophrenia, versus any 
non-service-connected substance abuse.  This must include a 
determination of what psychiatric symptomatology is directly 
attributable to that service-connected disease, as compared 
to that attributable to the veteran's use of drugs, 
especially the use of cocaine.  This in turn, will enable VA 
to accurately assess the current severity of the veteran's 
service-connected schizophrenia, as compared to any other 
disability or symptoms resulting from his use of drugs.  

We emphasize that "[t]he duty to assist in the development 
and adjudication of a claim is not a one-way street."  
Wamhoff v. Brown, 8 Vet.App. 517, 522 (1996).  Thus, the 
veteran is reminded of his obligation to cooperate with the 
RO.  The veteran must be prepared to meet his obligations by 
cooperating with VA's efforts to provide an adequate medical 
examination, and by submitting to the Secretary all medical 
evidence supporting his claim.  Olson v. Principi, 3 Vet.App. 
480 (1992).  See also Wood v. Derwinski, 1 Vet.App. 190, 193 
(1991).  

Accordingly, for the reasons expressed above, further 
appellate consideration will be deferred and the case is 
REMANDED to the RO for the following action:

1. The RO should contact the veteran and request 
that he provide the names and addresses of all 
medical care providers who have treated him 
for schizophrenia since 1990.  The RO should 
request the veteran to furnish signed 
authorizations for release to VA of medical 
records in connection with each non-VA source 
identified.  The RO should attempt to obtain 
any such treatment records, not already on 
file, which may exist and incorporate them 
into the claims folder.  The RO should also 
take the appropriate steps to secure copies of 
all the veteran's VA treatment records since 
May 1999, and associate them with the claims 
folder.  

2. After completion of the above, the veteran 
should be afforded a thorough VA psychiatric 
examination in order to ascertain the current 
extent of his service-connected schizophrenia.  
The veteran's claims folder must be reviewed 
by the examiner prior to the evaluation of the 
veteran.  Psychological testing should be 
conducted, and all clinical findings should be 
reported in detail.  The report of examination 
should provide detailed descriptions of all 
current psychiatric symptomatology, to include 
the identification of any diagnoses other than 
schizophrenia.  In particular, to the extent 
possible, the examiner should distinguish 
symptoms directly attributable to the 
veteran's schizophrenia, as compared to those 
symptoms attributable to his drug dependence, 
especially his use of cocaine.  If the 
examiner is of the opinion that the veteran's 
use of drugs is a manifestation of the 
service-connected disability, the examiner 
should so state.  The examiner should also be 
requested to assign a numeric score on the 
Global Assessment of Functioning (GAF) scale, 
and to describe what the score means for the 
veteran in terms of his psychological, social, 
and occupational functioning pertaining to his 
service-connected schizophrenic disorder.  The 
examiner should then indicate the current 
degree of disability due to the veteran's 
schizophrenia, providing a complete rationale 
for any opinion expressed.  

3. With regard to the instructions set forth 
above, the Board hereby informs the veteran of 
his obligation to cooperate by providing the 
requested information to the extent possible, 
and by reporting for the scheduled 
examination.  The veteran is further advised 
that any failure to cooperate may result in 
adverse action pursuant 38 C.F.R. §§ 3.158, 
3.655.  

4. Following the foregoing, the RO should 
undertake any further warranted development, 
and should review the complete record of 
evidence and argument received regarding the 
appealed issue, under both the former and 
current rating criteria for  mental disorders.  
If the determination remains unfavorable to 
the veteran, the RO should furnish him and his 
representative an SSOC concerning all evidence 
added to the record since the last 
supplemental statement of the case.  
Thereafter, the veteran and his representative 
should be given the opportunity to respond.  
The case should be returned to the Board for 
further appellate consideration, if otherwise 
in order, following appropriate appellate 
procedure.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process to the veteran.  No action 
is required by the veteran until he receives further notice.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of this appeal.  38 C.F.R. § 20.1100(b) (1999).


